Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 05/17/2022 has been received and considered. Claims 1, 3-5 and 7-10 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 1 and 7-8, the recite the limitation “one or more candidates for the mechanical component to be adjusted” where the limitation "the mechanical component” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (“Design and Application of Optimal Feedback Controller for controlling Active Vibrations”), in view of Aguirre-Ollinger et al. (20160045385 A1).
As per Claim 1 and 7-8, Goyal et al. teaches a design assist apparatus/ method/ program provided with a processor configured to execute a process of assisting design of a mechanical device driven by a feedback controlled electric motor (Title, Abstract),
Wherein the processor (“MATLAB” on Pg 62) is configured to: 
set a plurality of parameters of a mathematical model of the mechanical device that are adjustable (section 2, 3, 3.1 on Page 59-60, step 1 on Pg 63),
compute a pole of a transfer function of the mechanical device associated with one or more vibration modes of the mechanical device according to the parameters (section 4 “transfer function”, step 2-7 on Pg 63), and 
create and display a stability determination diagram including … the pole of the transfer function with respect to the parameters to allow the parameters of one or more candidates for the mechanical component to be adjusted so as to stabilize the mechanical device (section 5 Page 63, Fig. 5).
Goyal et al. teaches including an isoline of a real part of the pole of the transfer function.
Aguirre-Ollinger et al. teaches including an isoline of a real part of the pole of the transfer function (Fig. 7A-7B, [0090]-[0095]). 
Goyal et al. and Aguirre-Ollinger et al. are analogous art because they are both related to a design assist method for mechanical device driven by a feedback controller.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Aguirre-Ollinger et al. into Goyal et al.’s invention to provide a system that displays a specific performance target affects the controller's ability to achieve almost simultaneous performance and stability (Aguirre-Ollinger et al. : [0126], Abstract). In particular, Aguirre-Ollinger et al. teaches mathematical assistance models based on transfer functions and computations of poles (Fig. 1-7) including plots for real parts of dominant poles (Fig. 7A-7B). 

As per Claim 3, Goyal et al. teaches wherein, when the mechanical device has a plurality of vibrations modes (section 5 Page 63, Fig. 5 “FB controller effective for forced vibrations”), the stability determination diagram created by the processor (section 5 Page 63, Fig. 5), except includes isolines of the real part of the pole of the transfer function corresponding to the respective vibrations modes. 
However, Aguirre-Ollinger et al. teaches includes isolines of the real part of the pole of the transfer function corresponding to the respective vibrations modes (Fig. 7A-7B, [0090]-[0095]).

As per Claim 4, Goyal et al. teaches wherein the parameters include parameters related to stiffness and damping characteristics of the mechanical component (“the elements of mass, damping and stiffness matrices respectively” on Pg 60).

As per Claim 9, Goyal et al. teaches wherein the parameters are associated with a mechanical component forming the mechanical device (Table 1, “the elements of mass, damping and stiffness matrices respectively” on Pg 60, step 1 on Pg 63-64).  

As per Claim 10, Goyal et al. teaches wherein the parameters are adjusted by selecting the mechanical component forming the mechanical device (step 8-10 on Pg 63-64).
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (“Design and Application of Optimal Feedback Controller for controlling Active Vibrations”), in view of Aguirre-Ollinger et al. (20160045385 A1), and further in view of López (MATLAB Control Systems Engineering).
Goyal et al. as modified by Aguirre-Ollinger et al. teaches most all the instant invention as applied to claims 1, 3-4 and 7-10 above.
As per Claim 5, Goyal et al. as modified by Aguirre-Ollinger et al. fails to teach explicitly wherein when the pole is arranged in descending order of imaginary parts of the pole of the transfer function, the isoline is generated for the real part of the pole which is lower than the pole having the largest imaginary part in absolute value by a difference between a degree of freedom of the mathematical model and a number of the vibration modes.
However, López teaches wherein when the pole is arranged in descending order of imaginary parts of the pole of the transfer function, the isoline is generated for the real part of the pole which is lower than the pole having the largest imaginary part in absolute value by a difference between a degree of freedom of the mathematical model and a number of the vibration modes (Pge 82-84).
Goyal et al., Aguirre-Ollinger et al. and López are analogous art because they are all related to a design assist method for mechanical device driven by a feedback controller.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate López into Goyal et al. as modified by Aguirre-Ollinger et al.’s invention to provide a system that displays a specific performance target affects the controller's ability to achieve almost simultaneous performance and stability (Aguirre-Ollinger et al.: [0126], Abstract). In particular, Aguirre-Ollinger et al. teaches mathematical assistance models for decreasing vibrations based on transfer functions and computations of poles (Fig. 1-7) including plots for real parts of dominant poles (Fig. 7A-7B). Further López teaches graphical analysis model using the viewer (Pg 82) to show the response plots of several linear models by displaying different types of plots such as Nyquist, Nichols and pole/zero (Pg 83) and by allowing the user to customize attributes of the plot (PG 83) to easily graphically represent solutions for one or several systems (Pg 83). Therefore, the plots (imaginary parts and real parts) of the poles could be arranged in any order including descending order and isoline for the real part of the pole which is lower than the pole having the largest imaginary part in absolute value by a difference between a degree of freedom of the mathematical model and a number of the vibration modes by the user’s choice. 

Response to Arguments
5. 	Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Objection to Specification in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.
Applicant’s arguments with respect to claim 1 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Goyal et al.

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tonoli et al. (“A Solution for the Stabilization of Electrodynamic Bearings: Modeling and Experimental Validation”) discloses a design assist method for assisting design of a mechanical device including setting a plurality of parameters of a mathematical model of the  mechanical device that are adjustable, computing a pole of a transfer function of the mechanical device associated with one or more vibration modes of the mechanical device according to the parameters, and creating and display a stability determination diagram with respect to the parameters to allow the parameters of one or more candidates for the mechanical component to be adjusted so as to stabilize the mechanical device.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/            Primary Examiner, Art Unit 2146